Title: Introductory Note: To George Washington, [8 March 1794]
From: Hamilton, Alexander
To: Washington, George



[Philadelphia, March 8, 1794]

When this letter was written, the United States appeared to be closer to war with Great Britain than at any time since the end of the American Revolution. Henry Lee wondered whether Congress intended “to pick a quarrel with G.B.,” and the latest advices from Thomas Pinckney in London left little doubt that he considered the outbreak of war with Britain only a matter of time. In a dispatch which Edmund Randolph received on February 18, 1794, Pinckney reported on a conversation with Lord Grenville concerning the retention of British posts in the United States. During the conversation Grenville argued that because the United States had failed to live up to the provisions of the peace treaty for a period of nine years, Britain was no longer obligated to abide by the treaty. Pinckney was also discouraged by Grenville’s answer to a question concerning Britain’s part in the Algerine-Portuguese truce. In concluding his letter, Pinckney requested instructions concerning the removal of consuls and other United States citizens from England and asked that he and his family be sent to France in the event that he should be “directed … to withdraw from hence, which I now think probable.”
British policy toward neutral shipping was a major source of increasing anti-British sentiment in the United States. In his conference with Grenville, Pinckney had discussed the order in council of June 8, 1793, which required the detention of all neutral vessels transporting corn, flour, or meal to France or to ports under French control. Pinckney also reported: “… they cannot now retract their instructions concerning the detaining of corn, neither do they appear to have the inclination, on the contrary, I am informed they meditate fresh embarrassments to our trade.”
On March 7, 1794, the day before Hamilton wrote to Washington, the text of a British order of November 6, 1793, was published in the [Philadelphia] Gazette of the United States and Evening Advertiser. This order reads in part as follows: “Additional instructions to the commanders of all our ships of war and privateers.… That they shall stop and detain all ships laden with goods and produce of any Colony belonging to France, or carrying Provisions or other Supplies to any such Colony, and shall bring the same with their cargoes to legal Adjudication in our courts of Admiralty.” Delay in communications had prevented the arrival of news stating the full extent of the seizures under this order, but reports suggested that many ships had been taken. The order of November 6 had been replaced two months before Hamilton had written to Washington by the more liberal order of January 8, 1794, but news of the third order did not reach Philadelphia until March 28, 1794.

In the meantime—on January 3, 1794—James Madison had proposed a series of resolutions providing for a policy of commercial retaliation against the British. Madison’s resolutions were inspired by Thomas Jefferson’s report on “The Privileges and Restrictions on the Commerce of the United States …,” which had been presented to the House on December 16, 1793, and which argued that the United States should adopt a policy that would curb British restrictions on American trade. Madison’s proposals called for higher duties on certain articles “manufactured by European nations having no commercial treaty with the United States” and for additional tonnage duties on the ships of such nations. These resolutions were, according to Theodore Sedgwick of Massachusetts, “the great gun of the present session,” and they dominated debate in the House of Representatives during January and the first days of February, 1794. On February 3, the House adopted the first of Madison’s resolutions, but the Republicans, in an effort to thwart Federalist attempts to prevent passage of the remaining resolutions, succeeded in postponing debate on them until March 3. Although debate on Madison’s resolutions was resumed on March 14, they were then eclipsed by other issues. Hamilton’s suggestions in his letter to Washington offer a Federalist alternative to Madison’s resolutions.
Federalist members of both houses of Congress were also considering policies to be pursued in the crisis. Some of these closely resemble the suggestions which Hamilton made in this letter as well as some which he later endorsed. Senators Oliver Ellsworth of Connecticut, George Cabot and Caleb Strong of Massachusetts, and Rufus King of New York met on March 10, 1794, to discuss what advice they should offer to the President. According to notes which King made they decided that Ellsworth should go to the President the next day and propose that the Government “… adopt vigorous measures to put the Country in a posture of defence, as well by fortifying our principal commercial points, as by organizing absolutely, or provincially an auxiliary military Force, by filling our Arsenals, and by digesting an effectual plan of internal Taxes. That these arrangements being made, that a suitable person should be sent to the West Indies for the purpose of ascertaining the true situation of our Property seized in the English Islands, and assist our Mariners, and Merchants, in defending their Rights. That further, an Envoy extraordinary should be appointed, and sent to England to require satisfaction for the loss of our Property, and to adjust those points which menaced a War between the two Countries.”
On March 10 Sedgwick announced that on March 12 he would present several resolutions. These resolutions, which closely resemble the policy that Hamilton suggests in this letter to Washington, read as follows:
“Resolved, That there be raised, armed, and equipped, fifteen regiments of auxiliary troops, to consist of one thousand men, rank and file, each, with proper officers.
“Resolved, That the commissioned officers thereof be appointed as other officers of the United States, and that the non-commissioned officers and privates be enlisted for the term of two years; and, with this condition, that if war should break out within that time between the United States and any foreign European Power, they shall be bound to serve for the term of three years, after the commencement of the war, if the same shall so long continue.
“Resolved, That, in case of such war, the officers of the said regiments shall be entitled to the like pay and subsistence, and to equal rank and command, with the officers of the present Military Establishment of the United States; but, except in such case, shall be entitled to pay only for the time they shall actually attend on the days of training and exercise, hereafter mentioned.
“Resolved, That each non-commissioned officer and private shall by virtue of his enlistment, be entitled to a bounty, consisting of a suit of clothes per annum, of the value of twelve dollars, and shall also be entitled to a compensation of half a dollar per day, for each day he shall assemble for the purpose of training or exercising; which, except in case of war with some foreign European Power, shall not exceed twenty-four days in one year; and, in that case, each non-commissioned officer and private shall be entitled to the same pay and rations, and shall be subject to the same rules and regulations, as the other troops of the United States.
“Resolved, That the said regiments shall be furnished with arms and accoutrements at the expense of the United States, to be returned at the expiration of their term of service.
“Resolved, That revenues by taxes or duties, competent to the purpose of defraying the expense of raising and paying the said troops, be provided.

“Resolved, That within two years and six months after the time which shall be prescribed by law for beginning to enlist the said troops, if no war shall in the mean time break out with any foreign European Power, the regiments aforesaid shall be abolished and cease.
“Resolved, That the President of the United States be authorized, if in his judgment the safety or welfare of the United States shall require it, to lay an embargo, generally or particularly, upon ships in the ports or harbours of the United States, for a term not exceeding, at any one time, forty days; and also to prohibit, for a like term, generally or particularly, the exportation of commodities from the United States; and such embargo or prohibition to continue, from time to time, until the expiration of fourteen days after the commencement of the session of Congress next ensuing the present.”
Sedgwick’s resolutions omitted only two of Hamilton’s suggestions—the fortification of ports and a defensive pact among neutrals. Congress was already considering the fortification of ports, and a defensive pact among neutrals was a matter on which the House could take no action.
